Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the word “withing” appears to be a spelling mistake of the word “within”.  Appropriate correction is required.
Applicant has provided two different claim 13s with different limitations.  Examiner has addressed both of the claimed limitations, but suggests renumbering one of the claims to correct the issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 12-13 (both), and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek et al (US Pub 2015/0205298 A1), hereafter known as Stoschek in light of Zhang et al (US Pub 2018/0165931 A1), hereafter known as Zhang.


For Claim 1, Stoschek teaches A mobile robot, comprising: 
a motorized base configured to move the mobile robot; ([0110], Figure 1 and Figure 2)
a wireless transceiver configured to communicatively couple to a remote security system; ([0052], [0060], [0106])
a camera system configured to capture images of the mobile robot's surroundings; and  ([0052], [0057])
a controller configured to: ([0032])
identify a pre-determined individual in an image captured by the camera system; ([0052]) 
configure the mobile robot to monitor the identified individual; ([0146], [0155]) 
Stoschek does not teach that the base moves the robot within a building
while the individual is being monitored by the mobile robot, determine that the individual triggers a security condition; and 
in response to the individual triggering a security condition, perform a security operation without human operator intervention.  
Zhang, however, does teach that the base moves the robot within a building ([0110], Figure 2)
while the individual is being monitored by the mobile robot, determine that the individual triggers a security condition; and ([0088-0089].  It is determined that the unidentified person being there is itself a security condition.)
in response to the individual triggering a security condition, perform a security operation without human operator intervention.  ([0088-0089].  It is determined that the unidentified person being there is itself a security condition.  A predefined security operation can be performed, which might include generating a buzzer alarm and sending notification to a guardian.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with the teachings of Zhang that include having the robot be within a building because buildings are often desired to be secured in some way, and intrusions often take place in them.  It would be useful to search for unauthorized persons in buildings.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with the teachings of Zhang of determine that the individual triggers a security condition, and performing a security operation in response to that without human operator intervention because it would allow Stoschek’s robot to react in situations in which the user is not identified and there are not supposed to be unidentified individuals.  For example, at a location at night, perhaps only security guards should be present.  If the robot were to identify someone who was not a security guard, that would itself be a cause for concern.  In such a situation, it would be useful for the robot to be able to take immediate action, and that might be quicker if no human intervention is necessary.


For Claim 2, modified Stoschek teaches The mobile robot of claim 1, 
Stoschek does not teach wherein the pre-determined individual is an unidentified individual.  
Zhang, however, does teach wherein the pre-determined individual is an unidentified individual.   ([0088-0089], the individual is identified as a stranger, an unidentified individual.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Zhang’s teaching of having the individual be an unidentified individual.  It would be obvious to do this because it could possibly be more difficult to have a database with all individuals that might be a threat for certain areas, rather than a database for individuals which are permitted to be in certain areas.  An unknown person in an area is unlikely to have authorization, and if they do, then the security personnel could mitigate problems caused by the robot.  Unknown persons could very easily be security problems when they are in certain areas, so it would be useful to be aware of unidentified persons when they are on the premises. 


For Claim 4, modified Stoschek teaches The mobile robot of claim 1, wherein configuring the mobile robot to monitor the identified individual comprises configuring the mobile robot to capture images or video of the individual.  ([0146], [0155])



For Claim 7, modified Stoschek teaches The mobile robot of claim 1, wherein determining that the individual triggers a security condition comprises determining that the individual is performing a prohibited action.  ( [0052], [0137])

For Claim 8, modified Stoschek teaches The mobile robot of claim 1, wherein determining that the individual triggers a security condition comprises determining that the individual enters a location the individual is not allowed to access.  ([0052], [0137])

For Claim 9, modified Stoschek teaches The mobile robot of claim 1, wherein determining that the individual triggers a security condition comprises determining that the individual is interacting with an object that the individual is not allowed to interact with.  ([0145])

For Claim 12, modified Stoschek teaches The mobile robot of claim 1, wherein performing the security operation comprises providing images or video of the individual to a central security system.  ( [0052], [0087], [0095])

For Claim 13 (a), modified Stoschek teaches The mobile robot of claim 1, wherein performing the security operation comprises providing images or video of the individual to a human operator or security personnel.  ([0052], [0087-0088], [0095], Figure 9A shows humans at the control center with displays.)

For Claim 13 (b), modified Stoschek teaches The mobile robot of claim 1, wherein the security operation is performed without providing images or video captured by the camera system to a human operator.  ( [0095], The autonomous data machine may be able to formulate their own instructions and determine how to respond without the aid of the control center.  In [0088] it says that displays may be provided through which administrators may view the data.  This would mean this step is optional.)

For Claim 17, modified Stoschek teaches The mobile robot of claim 1, wherein performing the security operation comprises notifying one or more security personnel of the individual and the security condition.  ([0052], [0095])


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Kearnes et al (US Pub 2016/0188977 A1), hereafter known as Kearnes.

For Claim 3, modified Stoschek teaches The mobile robot of claim 1, 
Modified Stoschek does not teach wherein configuring the mobile robot to monitor the identified individual comprises configuring the mobile robot to maintain a threshold distance or a line of sight to the individual.  
Kearns, however, does teach wherein configuring the mobile robot to monitor the identified individual comprises configuring the mobile robot to maintain a threshold distance or a line of sight to the individual.  ( [0120], [0126])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek with the teaching of Kearns’ teaching of having the robot maintain a threshold distance to the individual because it would help the robot stay close enough so that it could continue to monitor the individual.  If the robot was not concerned with staying close to the individual, they could get away from the robot and their position would be unknown.  If the robot worked to stay close or maintain a line of sight, then the robot could continue to gather useful information about the individual.

For Claim 5, modified Stoschek teaches The mobile robot of claim 1, 
Stoschek does not teach wherein determining that the individual triggers a security condition comprises determining that a difference in location of the individual between a first image and a second image captured by the camera system exceeds a threshold distance.  
Kearns, however, teach wherein determining that the individual triggers a security condition comprises determining that a difference in location of the individual between a first image and a second image captured by the camera system exceeds a threshold distance.   ([0135-0136].  A robot can detect a change in position between two images, and use that to detect motion.  A robot can use a detection of motion as a cause for an investigation, which could be considered triggering a security condition.  In this situation, the threshold distance would be zero.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Kearns’ use of having motion be detected when a difference in location of an individual or object has changed by a threshold amount, and treating that as a potential security condition because many locations that would be patrolled by a robot would be expected to be static if nobody else was around.  In such a situation, there should be no movement, and any change of position of an object in images would indicate motion, which could indicate an intruder or trespasser.  In a secure location at night, for example, motion might be rare and a sign of an irregularity.  Thus, treating motion as a security risk would be intelligent.  Similarly, if there are people who should be staying at one location, detecting motion of them from a location could be a sign they are not staying in that location, and could be a security issue.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of O’Donnell et al (US Pub 2005/0200487 A1), hereafter known as O’Donnell.

For Claim 6, modified Stoschek teaches The mobile robot of claim 1, 
Modified Stoschek does not teach wherein determining that the individual triggers a security condition comprises determining that a distance between the individual and a second individual exceeds a threshold distance. 
O’Donnell, however, does teach wherein determining that the individual triggers a security condition comprises determining that a distance between the individual and a second individual exceeds a threshold distance.  ([0082-0084])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek with O’Donnell’s treating of triggering a security condition when determining that a distance between the individual or second individual exceeds a threshold distance because it would allow the robot to determine when someone without clearance has strayed too far away from an escort, or when someone who needs guiding or navigation assistance is in danger of being lost or losing contact with their guide or guardian.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Kamalakantha et al (US Pub 2018/0314251 A1), hereafter known as Kamalakantha.


For Claim 10, modified Stoschek teaches The mobile robot of claim 1, 
Modified Stoschek does not teach wherein determining that the individual triggers a security condition comprises determining that the mobile robot has lost sight of the individual.  
Kamalakantha, however, does teach wherein determining that the individual triggers a security condition comprises determining that the mobile robot has lost sight of the individual.   ([0013], [0054-0055])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Kamalkantha’s teaching of triggering an alert when a line of site between the robot and the tracked individual is lost because if there is a reason to follow an individual and track them, be it because they may need assistance or are a security threat, then when they can no longer be tracked and monitored, then there is no certainty that the now untracked person is not in trouble or is not performing an authorized action or going to a more unauthorized location.  Losing line of sight could mean that there is no information on the current status of the individual, which could be a problem.

For Claim 11, modified Stoschek teaches The mobile robot of claim 1, 
Stoschek does not teach wherein determining that the individual triggers a security condition comprises determining that a distance between the mobile robot and the individual has exceeded a threshold distance.  
Kamalakatha, however, does teach wherein determining that the individual triggers a security condition comprises determining that a distance between the mobile robot and the individual has exceeded a threshold distance.   ([0013], [0048], [0054-0055])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Kamalkantha’s teaching of triggering an alert when a distance threshold between the robot and the individual is exceeded because if there is a reason to follow an individual and track them, be it because they may need assistance or are a security threat, then when they can no longer be tracked and monitored because they are too far away, then there is no certainty that the now untracked person is not in trouble or is not performing an authorized action or going to a more unauthorized location.  The individual getting too far away from the robot could mean that there is no information on the current status of the individual, which could be a problem.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Govers et al (US Pub 2017/0358201 A1), hereafter known as Govers.

For Claim 14, modified Stoschek teaches The mobile robot of claim 1, 
Modified Stoschek does not teach wherein performing the security operation comprises continuing on a patrol route.   
Govers, however, does teach wherein performing the security operation comprises continuing on a patrol route.   ([0134], the robot may determine there has been a possible event at a location.  It sends the data to the cloud for processing, and continues the route in case other events are happening elsewhere.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Govers’ use of having the robot continue its patrol route after detecting a potential security issue as its security operation because while it may be useful to gather more information about the abnormal area, abnormalities in one area might mean there are abnormalities in nearby areas as well.  It could be useful to security operations to be able to gather as much information about as many different areas as possible, and continuing a patrol route would do that.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Trundle et al (US Pub 2013/0215266 A1), hereafter known as Trundle.

For Claim 15, modified Stoschek teaches The mobile robot of claim 1, 
Modified Stoscheck does not teach wherein performing the security operation comprises monitoring a location for a period of time.  
Trundle, however, does teach wherein performing the security operation comprises monitoring a location for a period of time.  ([0116], Figures 3 and 7)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Trundle’s teaching of having special care to monitor an area for a period of time after an abnormality has been detected.  It would be obvious to do this because if one abnormality is detected at the location, it may be indicative of a security event.  By spending more time and energy monitoring that location, more abnormalities associated with the event could be detected, which would be useful to confirming security issues.

For Claim 16, modified Stoschek teaches The mobile robot of claim 1, 
Modified Stoschek does not teach wherein performing the security operation comprises capturing additional images of the location.  
Trundle, however, does teach wherein performing the security operation comprises capturing additional images of the location.   [0082-0083], Figure 3.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Trundle’s teaching of security operations comprising capturing additional images of the location because if an abnormality has been detected at a location, it could be indicative of a security threat.  If that were the case, it would be useful to have more images to analyze to determine if there truly was a security threat, and to properly address it.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Song et al (US Pub 8,111,156 B2), hereafter known as Song.


For Claim 18, modified Stoschek teaches The mobile robot of claim 1, 
Stoschek does not teach wherein performing the security operation comprises enabling remote control of the mobile robot by a human operator.  
Song, however, does teach wherein performing the security operation comprises enabling remote control of the mobile robot by a human operator.  (Column 5 Line 17-Line 53)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek with Song’s teaching of enabling remote control of the robot by a human as a security operation because a human may make better decisions regarding gathering information or performing security tasks than an autonomous system, and it may be useful to have a human making those decisions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Myslinski et al (US Pub 9,643,722 B1), hereafter known as Myslinski.

For Claim 19, modified Stoschek teaches The mobile robot of claim 1, 
Stoschek does not teach wherein performing the security operation comprises instructing one or more additional mobile robots to monitor the individual.  
Myslinski, however, does teach wherein performing the security operation comprises instructing one or more additional mobile robots to monitor the individual.  (Column 54, Lines 54 to Column 55 Line 9)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Myslinski’s teaching of sending more robots as a security operation to monitor the individual because if it is important to maintain line of sight or information regarding an individual, a single robot may not be capable of following an individual, especially one that does not want to be followed.  If there are more robots attempting to track and monitor the individual, it is more likely that information regarding the position and actions of the individual will be gathered.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stoschek in light of Zhang in light of Artes et al (US Pub 2015/0170509 A1), hereafter known as Artes.

For Claim 20, modified Stoschek teaches The mobile robot of claim 1, 
Stoschek does not teach wherein performing the security operation comprises locking one or more doors withing a vicinity of the individual. 
Artes, however, does teach wherein performing the security operation comprises locking one or more doors withing a vicinity of the individual. ( [0002])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Stoschek’s security robot with Arte’s teaching of locking doors within a building in which an intrusion is detected as a security operation because if a person is detected that is a security risk, then locking doors in their vicinity can keep the individual from reaching other unauthorized areas, or escaping before the police can arrive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koselka et al (US Pub 2005/0216126 A1), relates to a personal service robot that follows and monitors individuals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664